Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
Closest prior art: Lee (US 5,704,763), Szuromi et al. (US 9,039,917; hereinafter Szuromi), Groves, II et al. (US 2017/0204734; hereinafter Groves), Ott et al. (US 2016/0003158; hereinafter Ott)
Lee discloses a hollow turbine airfoil comprising a cooling passage partition comprising a sheet; wherein the cooling passage partition is formed separately from the hollow turbine airfoil, and has bleed holes, a sinusoidal shape, raised features and holes, a helical configuration, or a combination thereof. 
Szuromi and Ott teach the use of a single crystal grain structure nickel based alloy for turbine components. 
Groves teaches a cooling passage partition has a maximum thickness of less than or equal to 8 mils (0.2 millimeters). 
The closest prior art fail to suggest or disclose alone or in combination that the sheet of single crystal grain structure nickel based super alloy is cast and has a single crystal grain structure direction parallel to a direction of solidification of the cast sheet of the single crystal grain structure nickel based super alloy. Since the single crystal grain structure direction serves to allow for a desirable transverse crystallographic direction when the structure is cut to form the thin sections, it would not be reasonable to treat the claim as a product by process claim, since the direction of the solidification process seems tied to casting. 
Claims 4-8, 10, and 11 are dependent on claim 1 and so are allowable. 
Regarding independent claim 12: 
Closest prior art: Lee (US 5,704,763), Szuromi et al. (US 9,039,917; hereinafter Szuromi), Groves, II et al. (US 2017/0204734; hereinafter Groves), Ott et al. (US 2016/0003158; hereinafter Ott)
Lee discloses a hollow turbine casting comprising a cooling passage partition comprising a sheet, wherein the cooling passage partition is formed separately from the hollow turbine casting, and has bleed holes, a sinusoidal shape, or a combination thereof.  
Szuromi and Ott teach the use of a single crystal grain structure nickel based alloy for turbine components.
Groves teaches a cooling passage partition has a maximum thickness of less than or equal to 8 mils (0.2 millimeters). 
The closest prior art fails to suggest or disclose alone or in combination that the sheet of single crystal grain structure nickel based super alloy is cast and has a single crystal grain structure direction parallel to a direction of solidification of the cast sheet of the single crystal grain structure nickel based super alloy. Since the single crystal grain structure direction serves to allow for a desirable transverse crystallographic direction when the structure is cut to form the thin sections, it would not be reasonable to treat the claim as a product by process claim, since the direction of the solidification process seems tied to casting. 
Claims 15-17 are dependent upon claim 12 and so are allowable. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/DMC/Examiner, Art Unit 3745       


/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745